
	
		II
		111th CONGRESS
		2d Session
		S. 3803
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 20, 2010
			Mr. Roberts (for himself
			 and Mrs. Lincoln) (by request) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to expand the availability of employee stock ownership plans in S corporations,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 S Corporation ESOP Promotion and
			 Expansion Act of 2010.
		2.FindingsCongress finds that—
			(1)since January 1, 1998, employees have been
			 permitted to be owners of subchapter S corporations through an employee stock
			 ownership plan (hereafter in this section referred to as an
			 ESOP) pursuant to Small Business Job Protection Act of 1996
			 (Public Law 104–188);
			(2)with the passage of the Taxpayer Relief Act
			 of 1997 (Public Law 105–34), Congress designed incentives to encourage
			 businesses to become ESOP-owned S corporations;
			(3)since that time, several thousand companies
			 have become ESOP-owned S corporations, creating an ownership interest for
			 several million Americans in companies in every State in the country, in
			 industries ranging from heavy manufacturing to technology development to
			 services;
			(4)every United States worker who is an
			 employee-owner of an S corporation company through an ESOP has a valuable
			 qualified retirement savings account;
			(5)studies also show that employee-owners of S
			 corporation ESOP companies have amassed meaningful retirement savings through
			 their S ESOP accounts that will give them the means to retire with dignity;
			 and
			(6)it is the goal of Congress to both preserve
			 and foster employee ownership of S corporations through ESOPs.
			3.Deferral of tax for certain sales of
			 employer stock to employee stock ownership plan sponsored by S
			 corporation
			(a)In generalSubparagraph (A) of section 1042(c)(1) of
			 the Internal Revenue Code of 1986 (defining qualified securities) is amended by
			 striking domestic C corporation and inserting domestic
			 corporation.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to sales after the date of the enactment of this
			 Act.
			4.Deduction for interest on loan to finance
			 purchase of employer securities by an employee stock ownership plan sponsored
			 by an S corporation
			(a)In generalPart VI of subchapter B of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 199 the
			 following new section:
				
					200.Interest on certain loans for the purchase
				of employer securities by an employee stock ownership plan sponsored by an S
				corporation
						(a)In generalThere shall be allowed as a deduction an
				amount equal to 50 percent of the interest received during the taxable year by
				a bank (within the meaning of section 581) with respect to a securities
				acquisition loan.
						(b)Securities acquisition loan
							(1)In generalFor purposes of this section, the term
				securities acquisition loan means—
								(A)any loan to an employee stock ownership
				plan sponsored by an S corporation to the extent that the proceeds are used to
				acquire employer securities for the plan, and
								(B)any loan to an S corporation that sponsors
				an employee stock ownership plan to the extent that the proceeds of such loan
				are loaned to the employee stock ownership plan to acquire employer securities
				for the plan.
								For purposes of this paragraph, the
				term employer securities has the meaning given such term by
				section 409(l).(2)Terms applicable to certain securities
				acquisition loansFor
				purposes of paragraph (1)(B), the term securities acquisition loan
				shall not include any loan to the S corporation unless the loan to the employee
				stock ownership plan has repayment terms which are substantially similar to the
				terms of the loan to the S corporation.
							(3)Treatment of refinancingsThe term securities acquisition
				loan shall include any loan which is (or is part of a series of loans)
				used to refinance a loan described in paragraph (1) (after the application of
				paragraph (2)).
							(4)Plan must hold more than 50 percent of
				stock after acquisition or transfer
								(A)In generalA loan shall not be treated as a securities
				acquisition loan for purposes of this section unless, immediately after an
				acquisition of employer securities referred to in paragraph (1), the employee
				stock ownership plan owns more than 50 percent of the outstanding stock of the
				S corporation.
								(B)Failure to retain minimum stock
				interest
									(i)In generalSubsection (a) shall not apply to any
				interest received with respect to a securities acquisition loan which is
				allocable to any period during which the employee stock ownership plan does not
				own stock meeting the requirements of subparagraph (A).
									(ii)ExceptionTo the extent provided by the Secretary,
				clause (i) shall not apply to any period if, within 90 days of the first date
				on which the failure occurred (or such longer period not in excess of 180 days
				as the Secretary may prescribe), the plan acquires stock which results in its
				meeting the requirements of subparagraph (A).
									(C)StockFor purposes of subparagraph (A), the
				Secretary may provide that warrants, options, contracts to acquire stock,
				convertible debt interests and other similar interests be treated as stock for
				1 or more purposes under subparagraph (A).
								(c)Employee stock ownership planFor purposes of this section, the term
				employee stock ownership plan has the meaning given to such term
				by section
				4975(e)(7).
						.
			(b)Clerical amendmentThe table of sections for part VI of
			 subchapter B of chapter 1 of such Code is amended by inserting after the item
			 relating to section 199 the following new item:
				
					
						Sec. 200. Interest on
				certain loans for the purchase of employer securities by an employee stock
				ownership plan sponsored by an S
				corporation.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to interest accrued on loans made after the date of
			 the enactment of this Act.
			5.Assumption of estate tax liability with
			 respect to certain transfers of employer securities to an employee stock
			 ownership plan sponsored by an S corporation
			(a)In GeneralSubchapter C of chapter 11 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 2209 the following
			 new section:
				
					2209A.Liability for payment of estate tax
				liability in case of certain transfers of employer securities to an employee
				stock ownership plan sponsored by an S corporation
						(a)In generalIf—
							(1)employer securities—
								(A)are transferred by gift by the decedent to
				an employee stock ownership plan sponsored by an S corporation,
								(B)are transferred to such a plan by reason of
				the decedent’s death under the decedent’s will or a trust created by the
				decedent, or
								(C)are transferred by gift by the executor of
				the estate of the decedent to such a plan, and
								(2)the executor of the estate of the decedent
				elects the application of this section and files the agreements described in
				subsection (e) before the due date (including extensions) for filing the return
				of tax imposed by section 2001,
								then the executor of the estate of
				the decedent is relieved of liability for payment of that portion of the tax
				imposed by section 2001 which such employee stock ownership plan is required to
				pay under subsection (b).(b)Payment of tax by employee stock ownership
				plan
							(1)In generalAn employee stock ownership plan—
								(A)(i)to which employer securities have been
				transferred by gift by the decedent,
									(ii)to which such securities have been
				transferred by reason of the decedent’s death under the decedent’s will or a
				trust created by the decedent, or
									(iii)to which such securities have been
				transferred by gift by the executor of the estate of the decedent, and
									(B)with respect to which an agreement
				described in subsection (e)(1) is in effect,
								shall pay that portion of the tax
				imposed by section 2001 with respect to the taxable estate of the decedent
				which is described in paragraph (2).(2)Amount of tax to be paidThe portion of the tax imposed by section
				2001 with respect to the taxable estate of the decedent described in this
				paragraph is equal to the lesser of—
								(A)the value of the employer securities
				described in subsection (a)(1) which is included in the gross estate of the
				decedent, or
								(B)the tax imposed by section 2001 with
				respect to such taxable estate reduced by the sum of the credits allowable
				against such tax.
								(c)Installment payments
							(1)In generalIf—
								(A)the executor of the estate of the decedent
				(without regard to this section) elects to have the provisions of section 6166
				(relating to extensions of time for payment of estate tax where the estate
				consists largely of interests in a closely held business) apply to payment of
				that portion of the tax imposed by section 2001 with respect to such estate
				which is attributable to employer securities, and
								(B)the plan administrator provides to the
				executor the agreement described in subsection (e)(1),
								then the plan administrator may
				elect, before the due date (including extensions) for filing the return of such
				tax, to pay all or part of the tax described in subsection (b)(2) in
				installments under the provisions of section 6166.(2)Interest on installmentsIn determining the 2-percent portion for
				purposes of section 6601(j)—
								(A)the portion of the tax imposed by section
				2001 with respect to an estate for which the executor is liable, and
								(B)the portion of such tax for which an
				employee stock ownership plan is liable, shall be aggregated.
								(3)Special rules for application of section
				6166(g)In the case of any transfer of employer
				securities to an employee stock ownership plan to which this section
				applies—
								(A)Transfer does not trigger
				accelerationSuch transfer
				shall not be treated as a disposition or withdrawal to which section 6166(g)
				applies.
								(B)Separate Application to estate and plan
				interestsSection 6166(g)
				shall be applied separately to the interests held after such transfer by the
				estate and such plan.
								(C)Required distribution not taken into
				accountIn the case of any
				distribution of such securities (or sale of such securities) by such plan which
				is described in section 4978(d)(1)—
									(i)such distribution shall not be treated as a
				disposition or withdrawal for purposes of section 6166(g), and
									(ii)such securities shall not be taken into
				account in applying section 6166(g) to any subsequent disposition or
				withdrawal.
									(D)Disposition to meet diversification
				requirementsAny disposition
				of such securities which is made to meet the requirements of section
				401(a)(28)—
									(i)shall not treated as a disposition or
				withdrawal for purposes of section 6166(g), and
									(ii)such securities shall not be taken into
				account in applying section 6166(g) to any subsequent disposition or
				withdrawal.
									(d)Guarantee of paymentsAny employer—
							(1)whose employees are covered by an employee
				stock ownership plan, and
							(2)who has entered into an agreement described
				in subsection (e)(2) which is in effect,
							shall guarantee (in such manner as
				the Secretary may prescribe) the payment of any amount such plan is required to
				pay under subsection (b).(e)AgreementsThe agreements described in this subsection
				are as follows:
							(1)A written agreement signed by the plan
				administrator consenting to the application of subsection (b) to such
				plan.
							(2)A written agreement signed by the employer
				whose employees are covered by the plan described in subsection (b) consenting
				to the application of subsection (d).
							(f)Exemption from tax on prohibited
				transactionsThe assumption
				under this section by an employee stock ownership plan of any portion of the
				liability for the tax imposed by section 2001 shall be treated as a loan
				described in section 4975(d)(3).
						(g)DefinitionsFor purposes of this section—
							(1)Employer securitiesThe term employer securities
				has the meaning given such term by section 409(l).
							(2)Employee stock ownership planThe term employee stock ownership
				plan has the meaning given such term by section 4975(e)(7).
							(3)Plan administratorThe term plan administrator
				has the meaning given such term by section 414(g).
							(4)Tax imposed by section 2001The term tax imposed by section
				2001 includes any interest, penalty, addition to tax, or additional
				amount relating to any tax imposed by section
				2001.
							.
			(b)Clerical AmendmentThe table of sections for subchapter C of
			 chapter 11 of such Code is amended by inserting after the item relating to
			 section 2209 the following new item:
				
					
						Sec. 2209A. Liability
				for payment of estate tax liability in case of certain transfers of employer
				securities to an employee stock ownership plan sponsored by an S
				corporation.
					
					.
			(c)Effective
			 DateThe amendments made by
			 this section shall apply to transfers of employer securities after the date of
			 the enactment of this Act.
			6.Department of the Treasury technical
			 assistance office
			(a)Establishment requiredBefore the end of the 90-day period
			 beginning on the date of enactment of this Act, the Secretary of the Treasury
			 shall establish the S Corporation Employee Ownership Assistance Office to
			 foster increased employee ownership of S corporations.
			(b)Duties of the officeThe S Corporation Employee Ownership
			 Assistance Office shall provide—
				(1)education and outreach to inform people
			 about the possibilities and benefits of employee ownership of S corporations;
			 and
				(2)technical assistance to assist S
			 corporations to sponsor employee stock ownership plans.
				
